—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly vacated the default judgment against defendant James D. Burse. That judgment was a nullity because it was not entered in compliance with CPLR 308 (4) (see, Marazita v Nelbach, 91 AD2d 604).
The court erred, however, in failing to vacate the default judgment against defendant Patricia Burse based on plaintiffs failure to comply with the five-day notice requirement of CPLR 3215 (g) (1) (cf., Q.P.I. Rests. v Slevin, 93 AD2d 767, appeal dismissed 60 NY2d 676). (Appeals from Order of Supreme Court, Steuben County, Scudder, J.—Vacate Default Judgment.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.